Supreme Court of Kentucky
                                 2021-SC-0164-MR

ALAN HUMMEL                                                         APPELLANT



                    ON APPEAL FROM COURT OF APPEALS
v.                          NO. 2020-CA-1475
                  KENTON CIRCUIT COURT NO. 06-CR-00580



GREGORY M. BARTLETT                                                   APPELLEE

AND

COMMONWEALTH OF KENTUCKY                            REAL PARTY IN INTEREST/
                                                                   APPELLEE


               ORDER DENYING PETITION FOR REHEARING


      The Petition for Rehearing filed by the Appellant of the Opinion of the

Court rendered December 16, 2021, is DENIED. That Opinion is, however,

modified and replaced by the attached Opinion.

      All sitting. All concur.

      ENTERED: June 16, 2022



                                       _______________________________________
                                       CHIEF JUSTICE
             IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 16, 2022
                                                   MODIFIED: JUNE 16, 2022
                                                     NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                               2021-SC-0164-MR

ALAN HUMMEL                                                           APPELLANT



                    ON APPEAL FROM COURT OF APPEALS
v.                          NO. 2020-CA-1475
                  KENTON CIRCUIT COURT NO. 06-CR-00580



GREGORY M. BARTLETT                                                    APPELLEE

AND

COMMONWEALTH OF KENTUCKY                             REAL PARTY IN INTEREST/
                                                                    APPELLEE


                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Alan Hummel appeals to this Court from the Court of Appeals’ order that

denied as moot his application for a writ of mandamus to compel the trial court

to rule on his post-conviction motions, the trial court having ruled on

Hummel’s motions during the pendency of the writ action. We affirm the Court

of Appeals.

               I. FACTUAL AND PROCEDURAL BACKGROUND

      The trial court entered judgment in 2010, sentencing Hummel to life in

prison following his conviction for first-degree rape, third-degree rape, and for

being a second-degree persistent felony offender. In July 2020, Hummel filed
post-conviction motions. Four months later and before the trial court ruled on

these motions, Hummel filed a motion to compel a ruling on those motions. In

December 2020, Hummel filed this original action in the Court of Appeals,

seeking a writ of mandamus to compel the trial court to rule on his pending

post-conviction motions.

      In February 2021, before the Court of Appeals ruled on Hummel’s

pending writ petition, the trial court entered an order disposing of Hummel’s

post-conviction motions. Because the trial court’s ruling disposed of the

matter in controversy, the Court of Appeals dismissed as moot Hummel’s

pending writ application. He now appeals that decision to this Court.

                                    II. ANALYSIS

      We agree with the Court of Appeals that Hummel’s writ request is moot.

Before this Court reaches the merits of any issue raised, it must ask whether

the issue is justiciable.1 One requirement of justiciability is that the issue

must be live.2 Generally speaking, when an appeal is pending and an event

occurs that makes the resolution of the issue on appeal meaningless, the


      1  Commonwealth Cabinet for Health & Fam. Servs., Dep’t for Medicaid Servs. v.
Sexton ex rel. Appalachian Reg’l Healthcare, Inc., 566 S.W.3d 185, 192 (Ky. 2018) (“All
Kentucky courts have the constitutional duty to ascertain the issue of constitutional
standing, acting on their own motion, to ensure that only justiciable causes proceed in
court, because the issue of constitutional standing is not waivable.” (emphasis
added)).

      2  Benton v. Clay, 233 S.W. 1041, 1042 (Ky. 1921) (“A ‘moot case’ is one which
seeks to get a judgment . . . upon some matter which, when rendered, for any reason,
cannot have any practical legal effect upon a then existing controversy.” (citation
omitted)).
appeal should be dismissed as moot.3 That is the case here. Hummel’s

original action in the Court of Appeals aimed to force the trial court to rule on

his post-conviction motions. And the trial court did rule on Hummel’s pending

motions before the Court of Appeals could take up his writ request. So the

issue before the Court of Appeals was resolved such that a ruling by that court

would have no practical legal effect. The Court of Appeals ruled correctly, and

we affirm their ruling.

                                  III. CONCLUSION

      Accordingly, we affirm the Court of Appeals’ holding that Hummel’s

petition for a writ of mandamus is moot.

      All sitting. All concur.




      3  Louisville Transit Co. v. Dep't of Motor Transp., 286 S.W.2d 536, 538 (Ky.
1956); see also Choate v. Koorsen Protective Servs., Inc., 929 S.W.2d 184, 184 (Ky.
1996).